                            UNITED STATES DISTRICT COURT
                                      FOR THE            2020 HAR -6 f'M I: 20
                                DISTRICT OF VERMONT

LORRI P.,                                            )                   s y__   ~J.ltv,l. __
                                                                                            ~   ~i.-.
                                                     )                                  -   -- t '




              Plaintiff,                             )
                                                     )
       V.                                            )              Case No. 2: l 8-cv-0003 8
                                                     )
ANDREW SAUL,                                         )
Acting Commissioner of                               )
Social Security,                                     )
                                                     )
               Defendant.                            )

OPINION AND ORDER GRANTING PLAINTIFF'S MOTION FOR AN ORDER
         REVERSING THE COMMISSIONER'S DECISION AND
       DENYING THE COMMISSIONER'S MOTION TO AFFIRM
                        (Docs. 9 & 10)
       Plaintiff Lorri Portland Page is a claimant for Social Security Disability Insurance
Benefits ("DIB") and Supplemental Security Income ("SSI") under the Social Security
Act ("SSA"). She brings this action pursuant to 42 U.S.C. § 405(g) to reverse the
decision of the Social Security Commissioner (the "Commissioner") that she is not
disabled. 1 (Doc. 9.) The Commissioner moves to affirm. (Doc. 10.)
       After her application was initially denied by the Social Security Administration,
Administrative Law Judge ("ALJ") Paul Martin found Plaintiff ineligible for benefits
based on his conclusion that Plaintiff can perform jobs that exist in significant numbers in




1
 Disability is defined as the inability "to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of not less than 12
months[.]" 42 U.S.C. §§ 423(d)(l)(A), 1382c(a)(3)(A). A claimant's "physical or mental
impairment or impairments" must be "of such severity" that the claimant is not only unable to do
any previous work but cannot, considering the claimant's age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the national economy. 42
U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
the national economy and was therefore not disabled at any time after her alleged onset
date of January 21, 2012.
       Plaintiff identifies the following errors in the disability determination: ( 1) the ALJ
applied the incorrect legal standard in evaluating Plaintiff's fibromyalgia; (2) the ALJ
erred in assigning little weight to the opinions of Plaintiff's treating physician; (3) the
ALJ's Residual Functional Capacity ("RFC") assessment was not based on substantial
evidence; and (4) the ALJ's finding that Plaintiff was not fully credible was not based on
substantial evidence.
       Plaintiff is represented by Judith Brownlow, Esq. The Commissioner is
represented by Special Assistant United States Attorney Kathryn S. Pollack.
I.     Procedural History.
       Plaintiff filed her application for DIB on February 1, 2013, and her application for
SSI on March 15, 2012 and February 28, 2013. 2 In her DIB application, she listed her
impairments as consisting of an "autoimmune illness[,]" chronic pain, chronic fatigue,
arthritis, asthma, Hepatitis C, and hypertension. (AR 61-62.) In both applications,
Plaintiff alleged an onset date of January 21, 2012. The Social Security Administration
denied both requests initially and on reconsideration. Plaintiff timely requested a hearing
before an ALJ, which was held on November 19, 2014. Plaintiff appeared in person with
her attorney and testified. A vocational expert also testified at the hearing. ALJ Thomas
Merrill issued an unfavorable decision on January 29, 2015.
       On April 21, 2016, Plaintiff appealed ALJ Merrill's decision to this court. The
Commissioner filed a motion for entry of judgment under Sentence Four of 42 U.S.C.
§ 405(g). The court granted the motion and remanded the case to the Commissioner on
December 20, 2016.
       On March 28, 2016, Plaintiff filed a new application for SSI alleging an onset date
of January 21, 2012. On October 12, 2016, the Social Security Administration


2
 Plaintiff previously applied for DIB and SSI on September 30, 2008. Her application was
denied at the hearing level on January 20, 2012. On January 30, 2013, the Appeals Council
denied her request for review.


                                               2
adjudicated her disabled as of March 2016 and provided her with SSI back payments
from April 2016 through October 2016. The Social Security Administration informed
Plaintiff that it would review her case in approximately three years to determine if she
remained eligible for SSL
       The Appeals Council issued an order of remand related to ALJ Merrill's January
29, 2015 adverse decision on May 4, 2017, noting that the only severe impairment found
by the ALJ was chronic liver disease. The Appeals Council vacated ALJ Merrill's
decision for the following reasons:
       The hearing decision does not contain an adequate evaluation of [certain]
       opinions[.] ... The ALJ does not properly evaluate Dr. [Luther] Emerson's
       consultative examination (Ex. B4F). The ALJ references the doctor's
       findings and makes a general reference to the opinions of State agency
       physicians . . . . But the ALJ never discusses this opinion or assigns it
       weight. The [ALJ] rejected Nurse [Amelia] S[]hillingford's opinion
       because she was not an acceptable medical source[.] ... The ALJ, however,
       did not acknowledge that Dr. [Gary] Clay signed the form as well. Dr.
       Clay was an acceptable medical source, so the ALJ's rationale is deficient
       in this regard. Further consideration of these opinions is necessary.
       The ALJ does not consider all of the claimant's alleged impairments[.] ...
       Specifically, the ALJ does not address fibromyalgia, chronic regional pain
       syndrome, or trochanteric bursitis. The decision contains only a reference
       to 'other diagnoses that appear in the record[.]' ... Upon remand, the ALJ
       is to consider all of the claimant[']s alleged impairments.
(AR 861.) The Appeals Council directed the ALJ to:
       Give further consideration to the treating and nontreating source opinion
       pursuant to the provisions of 20 CFR 404.1527 and 416.927, and explain
       the weight given to such opinion evidence. As appropriate, the [ALJ] may
       request the treating and nontreating sources to provide additional evidence
       and/or further clarification of the opinions and medical source statements
       about what the claimant can still do despite the impairments (20 CFR
       404.1512 and 416.912). The [ALJ] may enlist the aid and cooperation of
       the claimant's representative in developing evidence from the claimant's
       treating sources.
       Give further consideration to the claimant's maximum residual functional
       capacity and provide appropriate rationale with specific references to
       evidence of record in support of the assessed limitations (20 CFR 404.1545
       and 416.945 and Social Security Ruling 85-16 and 96-8p).


                                             3
       If warranted by the expanded record, obtain supplemental evidence from a
       vocational expert to clarify the effect of the assessed limitations on the
       claimant's occupational base (Social Security Rulings 83-12, 83-14 and 85-
       15).
(AR 862.)
       The Appeals Council deferred to the ALJ on remand to reopen and revise the
Social Security Administration's October 12, 2016 determination "if additional
development indicates that the conditions for reopening are met[.]" Id. "Unless the
determination is reopened and revised in accordance with applicable regulations, the
period before the [ALJ] will be limited to that period prior to March 28, 2016." Id.
       Plaintiff timely requested a new hearing, which was scheduled for October 18,
201 7 before ALJ Martin. Plaintiff attended the hearing, at which she was represented by
counsel and testified. ALJ Martin reopened the Social Security Administration's October
12, 2016 SSI determination because "new and material evidence was furnished" (AR
756) and issued an unfavorable decision finding Plaintiff was not disabled between
January 21, 2012 and December 19, 2017, the date of his decision. ALJ Martin's
decision stands as the Commissioner's final decision.
II.    ALJ Martin's December 19, 2017 Decision.
       In order to receive disability benefits under the SSA, a claimant must be disabled
on or before the claimant's date last insured. A five-step, sequential-evaluation
framework determines whether a claimant is disabled:
       ( 1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a
       "residual functional capacity" assessment, whether the claimant can
       perform any of his or her past relevant work despite the impairment; and
       (5) whether there are significant numbers of jobs in the national economy
       that the claimant can perform given the claimant's residual functional
       capacity, age, education, and work experience.
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing 20 C.F.R.
§§ 404. l 520(a)( 4 )(i)-(v), 416.920( a)( 4 )(i)-(v)).



                                                    4
       "The claimant has the general burden of proving that he or she has a disability
within the meaning of the Act, and bears the burden of proving his or her case at [S]teps
[O]ne through [F]our of the sequential five-step framework established in the SSA
regulations[.]" Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (citation and internal
quotation marks omitted). At Step Five, "the burden shift[s] to the Commissioner to
show there is other work that [the claimant] can perform." McIntyre, 758 F.3d at 150
(alterations in original) ( citation and internal quotation marks omitted).
       On December 19, 2017, ALJ Martin denied Plaintiffs application for benefits,
finding she was not disabled. In so ruling, he determined that she had not engaged in
substantial gainful activity since January 21, 2012. At Step Two, he found that Plaintiff
suffered from the following severe impairments: asthma, plantar fasciitis, trochanteric
bursitis, fibromyalgia, Hepatitis C, depression, and anxiety.
       At Step Three, ALJ Martin concluded that none of Plaintiffs impairments, either
independently or collectively, met or exceeded the severity of one of the listed
impairments. He considered the listings for asthma, joint involvement, musculoskeletal
systems, and chronic liver disease to reach this conclusion. For Plaintiffs asthma, he
found her claim did not meet the listing because she does not have chronic asthmatic
bronchitis or asthma attacks and received treatment and interventions approximately six
times per year. For her plantar fasciitis and trochanteric bursitis, he found that "there is
no evidence in the record that she is unable to ambulate effectively" (AR 759), noting
that Plaintiff inconsistently used an assistive device and her gait abnormalities did not
rise to the level of an inability to ambulate. He further found that her treatment for
Hepatitis C was successful. He determined Plaintiff had several mild cognitive
impairments such as remembering information or interacting with others and was
moderately impaired in her ability to concentrate, persist, or maintain pace.
       At Step Four, ALJ Martin determined that Plaintiff had the RFC to:
       [P]erform light work as defined in 20 CFR [§§] 404.1567(b) and
       416.967(b) except the claimant can lift and carry up to 20 pounds
       occasionally and 10 pounds frequently. She can stand and walk for 4 hours
       and sit for 6 hours in an 8 hour workday. She has no limits in pushing and


                                               5
       pulling. She can frequently stoop and never balance. She can perform the
       remaining postural activities on an occasional basis. She has no
       manipulative, visual, or environmental limitations. The claimant can
       maintain concentration, persistence, and pace for 1-4 step instructions for 2
       hour blocks over an 8 hour workday and 40 hour workweek. She can
       manage routine changes and safety concerns. She has no limitation in
       social interaction.
(AR 760-61.)
       ALJ Martin determined that Plaintiffs impairments could reasonably be expected
to cause her alleged symptoms but that her testimony at the hearing regarding the
intensity, persistence, and limiting effects of those symptoms was "not entirely
consistent" with "the medical evidence and other evidence in the record[.]" (AR 761.)
He stated that he "fully considered" the opinion statements from treating physicians and
examining providers but gave them little weight because they "are not well supported by
or consistent with the medical evidence of record." (AR 762.) He cited medical records
from treating Nurse Practitioner Amelia Shillingford ("NP Shillingford"), treating
physician Irene Krechetoff, D.O., rheumatologist Todd Dombrowski, M.D., consultative
examiner Luther Emerson, M.D., and consultative examiner Alan Lilly, M.D., in noting
that Plaintiff was generally mobile during examinations, that she was cured of Hepatitis
C, and that she received minimal ongoing treatment for her asthma.
       Although the ALJ considered NP Shillingford's RFC Questionnaires completed in
2012 and 2014, he gave them "little weight" because he found them to be "not well
supported by the treatment notes or clinical examinations and, moreover, are internally
inconsistent, which cuts against the persuasive value." (AR 765.) He also found Dr.
Emerson's April 25, 2013 opinion to be internally inconsistent and gave the opinions of
treating physicians Dr. Krechetoff and Gary Clay, M.D., little weight due to the lack of
specificity in their evaluations.
       With respect to state agency consultants, ALJ Martin gave the September 2, 2016
opinion of Donald Swartz, M.D., great weight because it was consistent with the
treatment notes in the record and because Dr. Swartz was familiar with the Social
Security program rules. He gave the 2013 opinions of Francis Cook, M.D., and Leslie


                                             6
Abramson, M.D., moderate weight because they were generally consistent with Dr.
Swartz's opinion, although they reviewed fewer treatment notes. He gave the mental
health opinions of state agency psychological consultants Roy Shapiro, Ph.D., and Ellen
Atkins, Ph.D., great weight because they were consistent with the medical evidence of
record and because these consultants were familiar with the program rules and
evidentiary requirements.
       At Step Five, ALJ Martin concluded that Plaintiff was unable to perform any past
relevant work as a nurse practitioner. Considering her age, education, work experience,
RFC, and the testimony of the vocational expert, he found that Plaintiff could perform
jobs existing in significant numbers in the national economy such as "retail marker[,]"
"mail sorter[,]" and "order caller[.]" (AR 770.) For this reason, he found that Plaintiff
was not disabled from January 21, 2012 to December 19, 2017, the date of his decision.
III.   Conclusions of Law and Analysis.
       A.     Standard of Review.
       In reviewing the Commissioner's decision, the court "conduct[ s] a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner's decision and if the correct legal
standards have been applied." Cichocki v. Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013)
(citation and internal quotation marks omitted). Substantial evidence is "more than a
mere scintilla. It means such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion." Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013).
       It is the Commissioner who resolves evidentiary conflicts and determines
credibility issues, and the court "should not substitute its judgment for that of the
Commissioner." Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998); see also Aponte v.
Sec'y, Dep't ofHealth & Human Servs. of US., 728 F.2d 588,591 (2d Cir. 1984) (noting
"genuine conflicts in the medical evidence are for the Secretary to resolve"). Even if the
court could draw different conclusions after an independent review of the record, the
court must uphold the Commissioner's decision when it is supported by substantial
evidence and when the proper legal principles have been applied. See 42 U.S.C.


                                              7
§ 405(g); McIntyre, 758 F.3d at 149 ("If evidence is susceptible to more than one rational
interpretation, the Commissioner's conclusion must be upheld."). Remand is warranted
"when it appears that the ALJ has failed to consider relevant and probative evidence
which is available to him." Lopez v. Secy of Dep 't of Health & Human Servs., 728 F .2d
148, 150-51 (2dCir.1984).
       B.     Whether the ALJ Failed to Apply the Correct Legal Standard to the
              Opinion Evidence.
       Plaintiff contends that the ALJ failed to properly weigh the opinions of NP
Shillingford, Dr. Clay, Dr. Emerson, Dr. Lilly, and Dr. Swartz. With respect to Dr. Clay,
Plaintiff argues that the Commissioner did not provide good reasons for rejecting: ( 1) a
2014 RFC Questionnaire authored by NP Shillingford and co-signed by Dr. Clay; and (2)
an October 29, 2017 3 opinion letter from Dr. Clay regarding Plaintiff's fibromyalgia.
       The parties do not dispute that Dr. Clay is one of Plaintiff's treating physicians.
As such, Dr. Clay's opinions are entitled to "controlling weight" if they are "well-
supported by medically acceptable clinical and laboratory diagnostic techniques" and are
"not inconsistent with the other substantial evidence in [the] case record[.]" 20 C.F.R. §§
404.1527(c)(2), 416.927(c)(2). "[I]fthe ALJ decides the opinion is not entitled to
controlling weight, it must determine how much weight, if any, to give it." Estrella v.
Berryhill, 925 F .3d 90, 95 (2d Cir. 2019). In so doing, the ALJ must "explicitly
consider" the following non-exclusive regulatory factors: "(l) the frequen[ cy], length,
nature, and extent of treatment; (2) the amount of medical evidence supporting the
opinion; (3) the consistency of the opinion with the remaining medical evidence; and (4)
whether the physician is a specialist." Id. at 95-96 (alteration in original) (citation
omitted); accord 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). "An ALJ's failure to
'explicitly' apply [these] factors ... is a procedural error." Estrella, 925 F.3d at 96
(citation omitted). However, "a slavish recitation of each and every factor ... is
unnecessary where the ALJ' s reasoning and adherence to the regulation are clear[.]"


3
  The parties incorrectly state in their briefs this letter was written on August 12, 2016. The
record citation provided by both Plaintiff and the Commissioner is to the October 29, 2017 letter.


                                                8
Rivera v. Comm 'r ofSoc. Sec., 394 F. Supp. 3d 486,494 (S.D.N.Y. 2019) (alterations and
internal quotation marks omitted) (quoting Atwater v. As true, 512 F. App'x 67, 70 (2d
Cir. 2013) (summary order)). If the ALJ fails to sufficiently address these factors, the
court must determine whether the decision "otherwise provides 'good reasons'" for the
weight given to a treating physician's non-controlling opinion. Estrella, 925 F.3d at 96.
        On October 29, 2017, Dr. Clay wrote a letter in support of Plaintiff's claim which
states in full:
        Lorri Page ( 12/10/1962) was a patient in Rockingham Medical Group on
        10/23/2017. Lorri has been followed in my office since 2011, the providers
        she has seen in the past have left. I have reviewed her past records which
        have included a specific physical disability exam by Dr[.] Emerson and 2
        visits with my colleague Amelia Shillingford where physical residual
        functional capacity question[ n]aires were completed. These reports
        consistently describe Ms[.] Page as being below sedentary work capacity
        (she could not stand or walk for even two hours in an eight-hour workday,
        and she could sit for at least four hours in an eight-hour workday and this
        was caused by her extreme fatigue, requiring her to lie down frequently).
        In addition she has seen specialists in the past. The most significant
        specialty report [i]n term[s] of the disability issue would be the
        Rheumatologist evaluation. He talks about her chronic pain, non
        restorative sleep and difficulty functioning that is typical of fibromyalgia
        and chronic fatigue.
        Based on my conversation with Ms[.] Page, it seems clear that she has
        [f]ibromyalgia, as described by the rheumatologist. As you know this can
        be a chronic [disabling] condition and fits well with the findings reported
        on the 3 past evaluations that were done in the years under question. As
        would be e[x]pected her symptoms haven't changed significantly since her
        first visit to my office in 2011. This is a long[-]term problem that has no
        good solution.
        I do not know what information caused the past medical reports to be
        disregarded. As a Family Practice Physician who has had no long[-]term
        contact with Ms[.] Page there is nothing new that I can present, but I would
        suggest that a formal functional capacity evaluation done at Cheshire or
        Dartmouth could put to rest outstanding controversy over what she is
        capable of. If that supports the opinion of the past providers then
        knowledge of fibromyalgia would let me say with confidence that her
        present disability extended back to 2011.
(AR 1091.)


                                             9
      The ALJ determined that this opinion should not be given controlling weight
because Dr. Clay did not provide any formal functional assessment of the claimant's
abilities and limitations and did not resolve or discuss inconsistencies in Dr. Emerson's
April 25, 2013 opinion or between NP Shillingford's 2012 and 2014 RFC Questionnaires.
He found Dr. Clay's statement that "certain symptoms are consistent with the claimant's
diagnoses ... [contained] little in the way of analysis or assessment of the claimant's
abilities and limitations." (AR 766.) In addition to Dr. Clay's lack of long-term contact
with Plaintiff, the ALJ noted that Dr. Clay acknowledged "there was nothing new he
could present," and "suggested she attend[] a formal functional capacity evaluation[.]"
Id.
       The ALJ failed to provide good reasons for not giving Dr. Clay's October 29,
2017 opinion controlling weight. After reviewing NP Shillingford's and Dr. Emerson's
RFC recommendations, Dr. Clay determined Plaintiff had chronic fibromyalgia and
assessed her as "being below sedentary work capacity[.]" (AR 1091). He described Dr.
Dombrowski's findings, acknowledging that a rheumatologist's opinion would be the
"most significant" determinant of Plaintiffs disability, and noted that Dr. Dombrowski's
description of Plaintiffs symptoms are "typical" of fibromyalgia and chronic fatigue. Id.
He opined that her condition was disabling and had not changed since she first visited his
office. He recommended further evaluation.
       In finding Dr. Clay's opinion insufficient to trigger the treating physician rule, the
ALJ did not consider that Plaintiff had been followed in Dr. Clay's office since 2011; that
Dr. Clay examined Plaintiff on multiple occasions prior to writing the letter; or that Dr.
Clay's opinions encompassed NP Shillingford's RFC Reports, which contained
additional details. See Estrella, 925 F.3d at 96 (finding an ALJ erred in applying the
treating physician rule where "[n]owhere in the ALJ's decision ... is the fact that Dr.
Dron treated Estrella from 2004 to 2006, and again from 2010 to 2013"); 20 C.F.R. §§
404.1527(c)(2), 416.927(c)(2) (noting treating physician opinions are given more weight
because they "may bring a unique perspective to the medical evidence that cannot be
obtained from the objective medical findings alone or from reports of individual


                                              10
examinations"). In finding that Dr. Clay's opinion was inconsistent with other evidence
in the record, see 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2), the ALJ also relied
exclusively on the opinions of non-examining physicians, one of whom, Dr. Swartz, did
not review all of the relevant medical records including Dr. Clay's October 29, 2017
opinion. See Hidalgo v. Bowen, 822 F.2d 294, 297 (2d Cir. 1987) ("A corollary to the
treating physician rule is that the opinion of a non-examining doctor by itself cannot
constitute the contrary substantial evidence required to override the treating physician's
diagnosis.").
       A "searching review of the record" does not permit the court to conclude that the
"substance of the treating physician rule was not traversed[.]" Estrella, 925 F.3d at 96
(citation and internal quotation marks omitted). Dr. Clay's opinion is consistent with NP
Shillingford's and Dr. Emerson's RFC determinations that Plaintiff could not stand for
longer than two hours or sit for more than four hours in a workday without experiencing
extreme fatigue. Although Plaintiff often had a normal gait, coordination, sensation, and
ability to rise from a chair and get on and off an examination table, she also consistently
reported to providers and the consultative examiners that she experienced "significant
fatigue" (AR 434; see also AR 418, 432, 602, 1047, 1089), and was in chronic pain. Dr.
Emerson, Dr. Dombrowski, and Dr. Lilly all found upon examination that Plaintiff had
multiple myalgias. (See AR 602 (Dr. Emerson) ("She had marked myalgias in her legs,
both in the calves and in the thighs"); 1049 (Dr. Dombrowski) (noting Plaintiff had
"tender spots" in various musculatures); 1088 (Dr. Lilly) ("Upper extremities reveal that
she does have areas of point tenderness involving the anterior aspect of both arms and
both shoulders and some areas on her back[.] ... Lower extremities are equal and
symmetrical, again with painful areas over the anterior aspects of both thighs which she
states feels like they have been bruised.").
       As the ALJ did not provide good reasons for failing to accord Dr. Clay's opinion
controlling weight, a remand is warranted. See Halloran v. Barnhart, 362 F .3d 28, 33
(2d Cir. 2004) ("We do not hesitate to remand when the Commissioner has not provided
'good reasons' for the weight given to a treating physician[']s opinion and we will


                                               11
continue remanding when we encounter opinions from ALJ[]s that do not
comprehensively set forth reasons for the weight assigned to a treating physician's
opinion."); Schaal v. Apfel, 134 F.3d 496, 503 (2d Cir. 1998) ("[B]ecause ... the ALJ ...
failed to follow SSA regulations requiring a statement of valid reasons for not crediting
the opinion of plaintiffs treating physician, ... a remand is necessary in order to allow
the ALJ to reweigh the evidence.").
       An ALJ's redetermination of whether to accord Dr. Clay's opinion controlling
weight is likely, in turn, to affect the weight accorded to NP Shillingford's RFC Reports,
Dr. Emerson's April 25, 2013 opinion, Dr. Lilly's August 12, 2016 opinion, and Dr.
Swartz's September 2, 2016 opinion; Plaintiffs testimony and function reports; as well
as the ALJ's evaluation of Plaintiffs RFC. See Aung Winn v. Colvin, 541 F. App'x 67,
70 (2d Cir. 2013) (remanding when the ALJ did not provide good reasons for rejecting
treating physician opinions and ordering "the ALJ to consider further and explain how
the medical evidence supports the RFC determination, gathering such additional evidence
and testimony as may be necessary"); Hanley on behalf ofLeger v. Berryhill, 2018 WL
1602849, at* 12 (D. Vt. Mar. 29, 2018) (holding on remand under the treating physician
rule that "the ALJ must consider the impact" of the opinion on the plaintiffs RFC)
(citation omitted).
                                      CONCLUSION
       For the foregoing reasons, the court GRANTS Plaintiffs motion for an order
reversing the Commissioner's decision (Doc. 9), DENIES the Commissioner's motion to
affirm, (Doc. 10), and REMANDS for further proceedings consistent with this Opinion
and Order.
SO ORDERED.
                                                                ytc,
       Dated at Burlington, in the District of Vermont, this±_ day of March, 2020.



                                                            ~ud
                                                             United States District Court



                                             12
